Case 2:16-md-02687-JLL-JAD Document 1285 Filed 05/01/19 Page 1 of 2 PageID: 34324




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

   In Re: LIQUID ALUMINUM SULFATE                  Civil Action No. 16-md-2687 (JLL) (lAD)
   ANTITRUST LITIGATION
                                                                        ORDER


           WHEREAS on April 24, 2019, the Court granted preliminary approval of proposed

  settlements between Direct Purchaser Class Plaintiffs and USALCO. LLC and Southern Ionics

  Incorporated (together the “Proposed Settlements”) (ECF No. 1282); and

           WHEREAS that Order approved notice to be sent to the proposed Class where the various

  deadlines for Class members to object to or opt out of the Settlements and to submit claim forms

  were tied to the date of the hearing for final approval of the Settlements; and

          WHEREAS the Court is unable at this time to set a time and date for the final approval

  hearing for the Proposed Settlements; and

          WHEREAS as a result foregoing, notice cannot be sent to the proposed Class notifying

  Class members of the various deadlines relating to the Proposed Settlements;

          IT IS THEREFORE, for good cause shown,

                  IT IS ON THIS 1st day of May, 2019

          ORDERED that the deadlines for providing notice of the Proposed Settlements are

  suspended until the Cocirt sets a date for the final approval hearing for the Proposed Settlements;

  and it is further

          ORDERED that the Court will issue a further order setting forth a schedule or schedules

 for deadlines for providing notice to the proposed classes for the Proposed Settlements and for

 deadlines relating to the approval process for those proposed settlements.

          SO ORDERED.
Case 2:16-md-02687-JLL-JAD Document 1285 Filed 05/01/19 Page 2 of 2 PageID: 34325




                                           Hi           L. LINARES
                                           Chief Judge, United States District Court
